         Case 1:21-cr-00231-RBW Document 18 Filed 07/02/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 21-231 (RBW)
                                     )
KATHERINE EMMA ROSS,                 )
                                     )
                  Defendant.         )
____________________________________ )

                                            ORDER

       Upon consideration of the defendant’s Unopposed Motion to Convert Sentencing Hearing

to Status Hearing, and for good cause shown, it is hereby

       ORDERED that the defendant’s Unopposed Motion to Convert Sentencing Hearing to

Status Hearing, ECF No. 17, is GRANTED. It is further

       ORDERED that the sentencing scheduled for July 7, 2021, is CONVERTED to a status

hearing. The parties shall appear for the status hearing via teleconference, by calling 1-877-873-

8017 and entering the Court's access code (8583213) followed by the pound key (#).

       SO ORDERED this 2nd day of July, 2021.




                                                     REGGIE B. WALTON
                                                     United States District Court Judge
